PER CURIAM:
Pamela Brunner appeals the district court’s order dismissing her claims of employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Brunner v. Montgomery County Pub. Sch., No: 1:06-cv-02336-JFM, 2008 WL 474402 (D.Md. Feb. 19, 2008). We deny Appellee’s motion to strike Brunner’s reply brief. We also deny Brunner’s motion to supplement her reply brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.